DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders, US 4069406 in view of Maier et al, US 4729053 [Maier].
Regarding claim 16, Meinders discloses (figs.1-2) a configuration comprising:
precisely one resistor stack (110A, 110B, 110C) for switching high voltages [abs];
an insulator (104);
a common housing (56) formed on said resistor stack (110A, 110B, 110C) and on said insulator (104); and
a switching device (gap, X) having a movable contact piece (46) and two contact devices (73, 101) disposed in said insulator (104) and said contact devices (73, 101) are spaced from each other by an isolating distance (X), where said isolating distance (X) being bridged by said movable contact piece (46), 
Meinders fails to disclose the common housing formed by a direct coating on said resistor stack and on said insulator.
Maier discloses (figs. 2-4) a similar device comprising a common housing (2) formed by a direct coating on a resistor stack (core, 1) and on an insulator (2) [col.2, lines 36-39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Meinders with the teaching of Maier, thereby providing a housing that has a simple configuration, good re-productivity and cost-effective mass production.
Regarding claim 17, Maier further discloses where said direct coating is made of silicone and/or contains silicone [col. 2, lines 34-35].
Regarding claim 18, Meinders further comprising flanges including a first flange (103) and a second flange (126), and between said flanges (103, 126) said resistor stack (110A, 110B, 110C) and said switching device (gap, X) are disposed.
Regarding claim 19, Meinders further discloses where said resistor stack (110A, 110B, 110C) has at least one tension rod (114), formed to support said resistor stack (110A, 110B, 110C) mechanically.
Regarding claim 20, Meinders further discloses where said resistor stack (110A, 110B, 110C) is tensioned between one of said flanges (126) and one of said contact devices (101).
Regarding claim 21, Meinders further discloses a support (22), where said one flange (126) on which said resistor stack (110A, 110B, 110C) is disposed, connected to said support (22) in a mechanically stable manner [see fig. 1].
Regarding claim 22, Meinders further discloses at least one tension rod (114); and where said resistor stack (110A, 110B, 110C)  contains resistors (111) and two plates (103, 132), via said two plates 
Regarding claim 23, Meinders further discloses where said resistor stack (110A, 110B, 110C) is composed of plate-shaped resistors (111) having plates, where said plates (111) are disposed along a longitudinal axis.
Regarding claim 24, Maier further discloses where said common housing (2) configured to be weatherproof [col. 2, lines 45-46].
Regarding claim 25, Meinders further discloses where the configuration is configured to be substantially cylindrical.
Regarding claim 26, Meinders further discloses where said resistor stack (110A, 110B, 110C) and said switching device (gap, X) are disposed in succession, on a common longitudinal axis.
Regarding claim 27, Meinders further discloses where said resistor stack (110A, 110B, 110C) is tensioned between one of said flanges (126) and one of said contact devices (101), via said at least one tension rod (114).
Regarding claim 28, Meinders further discloses where said resistor stack (110A, 110B, 110C) is composed of plate-shaped resistors (111) having plates, formed in a column shape, where said plates (111) are disposed along a longitudinal axis, where two adjacent ones of said plates (111) are in mutual form-fitting contact in each case.
Regarding claim 29, Maier further discloses where said common housing (2) has an outer surface with annular ribs disposed on said outer surface [see fig. 2].
Regarding claim 30, Maier further discloses where the configuration is configured circular cylindrical with annular ribs disposed along an outer lateral surface [see fig. 2].
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raynaud, Kruska et al, Rietz, Tragesser, Kelle, Bischofberger et al, Pham et al and Yoshizumi et al are examples of configurations, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833